PER CURIAM.
Defendant’s conviction and sentence are affirmed except for the imposition of costs pursuant to sections 27.3455; 960.20; and 943.25, Florida Statutes (1987), which were imposed without the requisite notice and opportunity to be heard required by Florida law. See Wood v. State, 544 So.2d 1004 (FIa.1989); Harriel v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). This provision is stricken without prejudice to be assessed in accordance with due process requirements.
AFFIRMED AS MODIFIED.
COWART, GOSHORN and HARRIS, JJ., concur.